Pottle, J.
The wages of one employed as a gatekeeper at a railway depot, whose duties bonsist in standing at the gate and letting in persons who have tickets and keeping out those who have not, in assisting passengers to the train and helping lady passengers with their baggage, in occasionally assisting in the baggage-room, and in keeping the stoves filled with coal in the winter and the coolers with water, are exempt from the process of garnishment, though, as a part of his duties, he occasionally reports infractions of the law in and about the depot, and causes arrests to be made. In Tabt v. Mallette, 120 Ga. 97 (47 S. E. 587, 102 Am. St. Rep. 78), the dutiés of the laborer were mainly supervisory in their nature, requiring intellectual skill, and the performance of manual labor was only incidental; whereas in the present ease the laborer’s duties were chiefly of a physical nature, and only incidentally involved the exercise of mental ability. ' Judgment reversed.